DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-39 have been cancelled.  Claims 40-55 are pending in this application.  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:


(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	
I.	Group I, claims 40-46, drawn to a neural tissue unit for its use in cell therapy for an implantation into the nervous system of a human or non-human mammal, wherein said neural tissue unit contains differentiated post—mitotic neuronal cells having a phenotype of interest corresponding to the phenotype of the failing cells to be replaced, and of glial cells, said cells being organized in a three-dimensional network in an extracellular matrix, said unit being obtained from a cellular microcompartment comprising a hydrogel capsule surrounding a single neural tissue unit, said post—mitotic neuronal differentiated cells having been obtained from human or non-human mammalian cells differentiated into post-mitotic neuronal cells within said hydrogel capsule and said hydrogel capsule being at least partially removed before use of the neural tissue unit.



(1) — producing cellular microcompartments comprising, within a hydrogel capsule, extracellular matrix and human or non—human mammalian cells capable of differentiating into neural cells, advantageously immune—compatible with the mammal intended to receive the neural tissue unit;

(2) inducing cell differentiation within the cellular microcompartment, so as to obtain post-mitotic neuronal cells having at least one phenotype of interest;

(3) at least partially removing the hydrogel capsule in order to recover the neuronal cells as a neural tissue unit.

III.	Claims 53-55, drawn to a neural tissue unit implantation kit comprising at least one cellular microcompartment comprising at least one hydrogel capsule enveloping a neural tissue unit containing differentiated post—mitotic neuronal cells having a phenotype of interest corresponding to the phenotype of failing cells to be replaced, and of glial cells, said cells being organized in a three-dimensional network in an extracellular matrix, said post—mitotic neuronal differentiated cells having been obtained from mammalian cells differentiated into post-mitotic neuronal cells within said hydrogel capsule and means for at least partial removal of the hydrogel capsule.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention even though the inventions of groups II and III require the technical feature of Group I,  a neural tissue unit for its use in cell therapy for an implantation into the nervous system of a human or non-human mammal, wherein said neural tissue unit contains differentiated post—mitotic neuronal cells having a phenotype of interest corresponding to the phenotype of the failing cells to be replaced, and of glial cells, said cells being organized in a three-dimensional network in an extracellular matrix, said unit being obtained from a cellular microcompartment comprising a hydrogel capsule surrounding a single neural tissue unit, said post—mitotic neuronal differentiated cells having been obtained from human or non-human mammalian cells differentiated into post-mitotic neuronal cells within said hydrogel capsule and said hydrogel capsule being at least partially removed before use of the neural tissue unit.
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Komatsu et al (“Maturation of human iPS cell-derived dopamine neuron precursors in alginate-CA+2 hydrogel,” BBA, vol. 1850, pp. 1669-1675, 2015). 
Komatsu discloses the production of microbeads comprising dopamine neuron precursors in alginate –CA+2 hydrogels and that the encapsulated aggregates were cultured for 2.5 days to induce cell maturation (Abstract). Komatsu  discloses the aggregates could release DA at the same level as aggregates maintained on culture dishes without encapsulation, thereby disclosing the cells were organized in a three dimension network (the aggregate) in an extracellular matrix and that the aggregates could be transplanted into rat brain (Abstract) after removal of the alginate capsule 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632